UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6717


ROSS BONIFACIO ABIDO,

                  Petitioner – Appellant,

             v.

DAVID BALLARD, Warden, Mount Olive Correctional Facility,

                  Respondent – Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:08-cv-00341)


Submitted:    January 14, 2010              Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ross Bonifacio Abido, Appellant Pro Se.     R. Christopher Smith,
Charleston, West Virginia; Dawn Ellen Warfield, Deputy Attorney
General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ross    Bonifacio          Abido        seeks     to    appeal      the     district

court’s    order     accepting        the     recommendation           of    the    magistrate

judge     and    denying       relief       on     his    28    U.S.C.       §    2254       (2006)

petition.        The order is not appealable unless a circuit justice

or   judge      issues    a    certificate           of   appealability.               28    U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial          showing      of     the       denial       of    a

constitutional       right.”            28    U.S.C.         § 2253(c)(2)         (2006).           A

prisoner        satisfies        this        standard          by     demonstrating              that

reasonable       jurists       would        find     that      any    assessment            of     the

constitutional       claims      by     the      district       court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Abido has

not made the requisite showing.                        Accordingly, we deny Abido’s

motion     for     appointment         of     counsel,         deny    a     certificate           of

appealability, and dismiss the appeal.                              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                       DISMISSED

                                                 2